DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is in response to amendments filed on 6/25/2021. Claims 18, 20, 22, 24, and 29-36 have been amended. Claim 37 is newly added. Claims 18-37 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 7/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 9830999 and 10593418 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner's amendment was given in a telephone interview with Jacob Kern (Reg. no. 58666) on 7/29/2021.

IN THE CLAIMS:
Please cancel claim 37, and amend claim 29.
29. 	(Currently Amended) A system, comprising: 
a memory device comprising:
a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element;
a second group of memory cells coupled to a second access line of the array of memory cells and configured to store a second element;
a plurality of sense amplifiers coupled to respective columns of the array of memory cells corresponding to the first and second groups of memory cells; and
a plurality of compute components coupled to the plurality of sense amplifiers, wherein each respective column of the array has a corresponding one of the plurality of compute components coupled thereto; and
a controller configured to control the plurality of compute components to compare the first element to the second element using the plurality of compute components.

37.	(Canceled)
Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior art of record:
Norman (5787484) discloses Data to be written to array 216 are received at interface 102, and written from interface 102 to buffer memory 104. Buffer memory 104 can be an array of nonvolatile memory cells. Memory 104 has capacity to store a set of data. This set can be a "sector" of the data, and such a sector of data can consist of a number (e.g., sixteen) of "packets" of the data. Comparator circuit 110 includes an array of XNOR (exclusive NOR) gates 400-406 whose outputs are all connected to NAND gate 408. The controller will then fetch a byte of data from flash memory array 216 and a corresponding byte of data from buffer memory 104. The corresponding bits of each byte will be input to the XNOR gates 400-406 resulting in a positive output from each of the XNOR gates if the inputs thereto are the same (1,1 or 0,0) or a negative output from each XNOR gate whose inputs are different (0,1 or 1,0). If all bits of each byte match each other (i.e., the byte read from flash array 216 is identical to that read from buffer memory 104), the eight XNOR outputs will be all logic high and will drive the output of NAND 408 low. The low output of NAND 408 is presented to the J input of JK register 410. The controller will then generate a clock sampling the compare condition, as determined by the logic level of the J input. If the J is low (the two bytes match each other), the JK register will remain clear indicating that the data has compared. The controller will then fetch the next sequential byte of data from flash memory array 216 and the next byte of data from buffer 

However, the prior art of record does not explicitly disclose or fairly suggest, either individually or in combination, in independent claim 18 and similarly claims 24, and 29, the limitations “a first group of memory cells coupled to a first access line of an array of memory cells and configured to store a first element; a second group of memory cells coupled to a second access line of the array of memory cells and configured to store a second element; a plurality of sense amplifiers coupled to respective columns of the array corresponding to the first group of memory cells and the second group of memory cells; a plurality of compute components coupled to the plurality of sense amplifiers, wherein each respective column of the array has a corresponding one of the plurality of compute components coupled thereto; and a controller coupled to the plurality of sense amplifiers and configured to control the plurality of sense amplifiers and the plurality of compute components to compare the first element to the second element”.



Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAZZAD HOSSAIN/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111